            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RONNY H. CROOK,
FDOC Inmate No. 275129,
    Plaintiff,

vs.                                            Case No.: 3:20cv1538/LAC/EMT

FLORIDA DEPARTMENT OF
CORECTIONS, et al.,
     Defendants.
__________________________/
                                     ORDER
      This cause comes on for consideration upon the chief magistrate judge’s

Report and Recommendation dated February 10, 2020 (ECF No. 5). Plaintiff has

been furnished a copy of the Report and Recommendation and afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted

and incorporated by reference in this order.

      2.     Plaintiff=s motion to proceed in forma pauperis (ECF No. 2) is

DENIED; and
                                                                       Page 2 of 2

       3.     This case is DISMISSED, pursuant to 28 U.S.C. ' 1915(g), without

prejudice to Plaintiff initiating a new cause of action accompanied by payment of

the $400.00 filing fee in its entirety.

       DONE AND ORDERED this 10th day of March, 2020.



                                     s/L.A. Collier
                                   LACEY A. COLLIER
                                   SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv1538/LAC/EMT
